oe

Casé 1:20-cv-00005-WES-LDA Document 13 Filed 08/04/20 Page 1 of 3 PagelD #: 94

HONE. STATES DiStTacr Goudy. OF RHODE. TeSSLAnl

vo »
AiG.

PLAWITIFR,

 

 

 

 

 

eS 9 &

 

 

-° Ca. i dO-Cv- 00005" WES7 LDA

(DarpiCia COYNE PAGE ETAL. 6

.

 

%

   

S % & oR we,

a : SEFENDATIS,

 

‘DISTR: — COURT

 

 

_ModTion. Ro HE. _RPRONTMENT.

& +.

- COonselL

 

 

PLANTIFE, EBIC G.NEG
Hid HonickARLE CopzT TO

Him IAL THiS CASE For THe. Ft 5LLe

 
 
 

 

 

 

 

 

 

 

1) THe PLAN FE 1S UNABLE TO

 

 

Top ano

 

 

 

 

2) THe PLAinIT TEM AS AN | INMATE [E.: iN? RxD OC, Dens THE _

 

en SPR senna

 

 

Ou ORAL Penemic., THE. P2RDAL LAW LiB. IS C LOSED,
Ant PLANTER HAS EcTeEMEe! 4 Lime ACCESS To THe

LAW) Liye

 

 

 

 

 

 

 

 

 

 

 
Case

1:20-cv-00005-WES-LDA Document 13 Filed 08/04/20 Page 2 of 3 PagelD #: 95

 

A) PLANTEE 1S HANDICAP, Dve To A SEVERE INJURy THAT

  

HAS Lerr rjc bon wires, RiGHTINDex PAGER DAYAGES,

AND UNARLE To He RICRM THe TAS OF. WRITING COT
CTIONES, MEMOBAAID OMS AND RIES (See ExWiBiT@) Medica

 

ReCo@ds OF PLANTIFES INyuzy)

 

D) PLANITFE, HAS REAC oan OTHER.
“Lal FeMS ASLNG THEM TC HANDLE HIS Cds, ROT HE HAS

 

Nor Henan Feom THEM, THe ACL. D: Bes peclrolly DECINE-
> ti HeLp CNG LAG CF KESOURCES. |

 

Gy THe. YLONATIEE HAS Limit D kKnlonllence OF THe Law...

 

 

WHERE TOLRZ, PUNNTIEE TRAYS THR HONCEARLE Cone T GEANTS

 

 

 

THis Motion Awd Appoint Counsel;  KepPesentT PLUNNTIEE

 

 

Kesvect POLLY ORME

 

 

 

p Oz Bon Be: SS .
— CRANSTON, eL- O24 120

 

 

 

 
Case 1:20-cv-00005-WES-LDA Document 13 Filed 08/04/20 Page 3 of 3 PagelD #: 96

De tig a em oe / fre ee ang mete yp gen
Cezi biCAHOA/ OFf CEE UECeE

 

 

 

Lo emc Neveu le Mailer A 20
[1 RitoDe LSLAND ATIDENEy CONERM
Mane $ oe Teo = . Px QZG0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
